                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

PATRIOT LENDING SERVICES, INC.,

          Plaintiff,

v.                                                          CASE NO. 8:20-cv-264-T-02AEP

AMERIFIRST FINANCIAL CORPORATION,
ANDREW KYLE TUTTLE, and
DALE HINRICHSEN,

     Defendants.
______________________________________/

                                              ORDER

          This cause comes before the Court pursuant to Plaintiff’s Motion for

Temporary Restraining Order and Preliminary Injunction (Dkt. 12), Defendants’

Joint Response (Dkts. 25, 26), and Plaintiff’s Reply (Dkt. 29), all with exhibits

attached. After careful review of the parties’ submissions, the applicable law, and

the entire file, the Court concludes the motion should be granted in part and denied

in part.

                                         BACKGROUND

          Plaintiff filed a verified complaint against Defendants on February 3, 2020,

seeking damages and equitable relief. Dkt. 1. 1 Plaintiff filed an emergency motion



1
    The exhibits to the verified complaint are found at docket 8.
for temporary restraining order and preliminary injunction on February 7, 2020.

Dkt. 12. The record shows that the parties had been negotiating this matter and

discussing it among themselves for several weeks prior to February 7. Dkt. 12 at

2. A telephonic hearing with all parties present was conducted February 10, 2020.

Dkt. 15. At the hearing, the Court heard from counsel and directed a response,

with affidavits if desired, and a reply. Dkts. 21, 22. The parties complied. Dkts.

25, 29.

      Plaintiff, Patriot Lending Services, Inc. (“Patriot”), is a lender and servicer

of residential mortgages as is its competitor Defendant Amerifirst Financial

Corporation, which does business as Amerifirst Home Mortgage (“Amerifirst”).

Defendant Andrew Tuttle worked for Patriot for sixteen years. Dkt. 1 ¶ 35.

Defendant Hinrichsen was Patriot’s head of underwriting and operations in Florida.

Dkt. 12 at 4.

                               LEGAL STANDARD

      In evaluating whether a motion for temporary injunctive relief should be

granted, this Court must evaluate whether the movant established “(1) a substantial

likelihood of success on the merits; (2) that irreparable injury will be suffered in

the relief is not granted; (3) that the threatened injury outweighs the harm the relief

would inflict on the non-movant; and (4) that entry of the relief would serve the

public interest.” Schiavo v. Schiavo, 403 F.3d 1223, 1225–26 (11th Cir. 2005)

                                           2
(citation omitted); see also Local Rule 4.05(b)(4) (M.D. Fla.). Irreparable injury is

“the sine qua non of injunctive relief.” Siegel v. LePore, 234 F.3d 1163, 1176

(11th Cir. 2000) (quotation omitted). To qualify as irreparable, harm or injury

must be “actual and imminent.” Id.

      Under Florida law, irreparable harm is presumed “when a party appropriates

or intends to appropriate trade secrets for its own use or the use of another

unauthorized party.” Southwestern Mech. Servs., Inc. v. Brody, No. 8:08-cv-1151-

T-30EAJ, 2008 WL 4613046, at *15 (M.D. Fla. Oct. 15, 2008) (citation omitted).

Irreparable harm may be presumed in cases of wrongful interference with business

relationships. Id. “The loss of customers and good will is an irreparable injury and

is difficult to measure.” Id.

                                   DISCUSSION

      As a preliminary matter, certain limitations on possible relief for Plaintiff

Patriot should be noted. First, no covenants not to complete or restrictive

covenants of any kind exist that burden Defendants Tuttle or Hinrichsen, or any

former Patriot employees for that matter. There are no non-solicitation

agreements. And although Patriot seeks injunctive protection for its “Confidential

Information and Trade Secrets” (Dkt. 12 at 5), Patriot offers no confidentiality

memos or documents signed by Tuttle, Hinrichsen, or their colleagues. Likewise,

Patriot seeks return of files and other items allegedly taken by Tuttle, Hinrichsen,

                                          3
and their departing colleagues. Yet there are no document-retention or return

memos or representations signed by anyone. Patriot has provided proof that Tuttle

was aware of the employee handbook and helped draft it. Dkt. 29-2. And

Hinrichsen signed an acknowledgement of the handbook. Dkt. 29-3. But what is

not present is express and complete “non-competes” that one often sees in key-man

departure litigation in Florida. Typically, these bind employees to avoid

competing for a period of time and in a geographical location. Often these

documents stipulate to injunctive relief and specifically address documentary

removal, etc. Such contracts would make a temporary restraining order— which is

always a reach for a plaintiff— much more obtainable.

      This makes the ability to restrain the Defendants much more limited, as they

are free to compete vigorously and immediately with Patriot within the bounds of

the law. And unlike many cases, Defendants have not expressly agreed to be

restrained, or expressly agreed to anything limiting their ability to work locally for

a competitor.

      Second, Patriot appears to seek a restraint upon Defendants’ speech, and

appears to seek an order requiring Defendants to make affirmative statements to

the market about present matters: the motion asks for an order “prohibiting

Defendants from making any representations” whatsoever regarding Patriot’s

Florida operations; and requiring Defendant Amerifirst to clarify the status of

                                          4
Patriot’s business. Dkt. 12 at 17. The Court will not impose a prior restraint upon

“any representations” regarding Patriot’s Florida operations, nor will it require

affirmative, corrective statements to be made to the market (presumably the area of

Hernando County and Lecanto, Florida), in whatever form that may be. Patriot

possesses adequate tort remedies to address any such issues of defamation or

tortious interference, and the Court declines to proscribe or to prescribe

Defendants’ speech.

      More concretely, Patriot asserts that its Encompass data base contains

proprietary information and was taken. At least seven unspecified loans that were

due to close were taken. Dkt. 12 at 8; Dkt. 12-1 at 2. Patriot also asserts that its

daily update report and closing calendar files were taken by Mikayla Manning and

sent to Amerifirst on January 24, 2020. Dkt. 12 at 7. Patriot lists a series of files

that it claims Tuttle asported as part of his plan to depart. Dkt. 12 at 9.

      Patriot also claims that the loan pipeline to Patriot was slowed down or

stopped in anticipation of the defections to Amerifirst. Dkt. 12 at 8. This tort, if

tort it be, would seem to have an adequate remedy at law for money damages. As

noted above, the same is true with wrongful statements allegedly made into the

market. Dkt. 12 at 8–9.

      The sworn responses by Defendants paint an entirely different picture. Dkt.

25. Defendants assert that as part of a buy-out negotiation of Patriot they were

                                           5
permitted access to loan files and documentation. Dkt. 25-2 at 3–4; see also Dkt.

25-2 at 6–7. They deny squarely any improper use of any of Patriot’s proprietary

information, and cite contemporary documentation to staff to this effect. Id.; Dkt.

16-1. They deny any current use of or access to the Marksman pricing system or

Encompass data base. Id. at 4. Tuttle notes that his laptop and phone have been

forensically copied by a local forensic computer company, for purposes of

litigation preservation. Dkt. 25-1 at 4.

      In Patriot’s reply (at Dkt. 29), Patriot states that Defendants’ response is a

false “tale.” They deny that loan and customer data Amerifirst received from

Patriot on January 24, 2020 was consensually given by Patriot. Dk. 29-1. This

appears to be a “swearing match” between the principals on both sides. The Court

would be required to hold an evidentiary hearing and adjudge credibility of the

affiant/witnesses in order to arrive at some conclusion.

      The Court’s ruling is as follows: The evidence presented is in equipoise.

Both sides invoke affidavits and documentation against the other. There is no clear

and unequivocal record here that shows Patriot is entitled to injunctive relief, or is

likely to prevail on the merits of the suit. Nor is it clear that Patriot has no

adequate remedy at law. This burden lies at all times with Patriot in the present

posture. It is not met. Accordingly, subject to one exception below, the Court

denies the motion for a temporary restraining order or other injunctive relief.

                                            6
      Defendant Hinrichsen, if he has not already done so, is ordered to provide

his laptop, email, and cellular telephone to the local vendor E-Hounds for the same

forensic imaging for litigation preservation that was done for Tuttle. Provision of

these items to E-Hounds should be accomplished within five working days.

      This concludes the Court’s consideration of Dkt. 12. The parties should

pursue this lawsuit in the normal course. Plaintiff’s Motion for Temporary

Restraining Order and Preliminary Injunction (Dkt. 12) is granted in part and

denied in part consistent with this order.

      DONE AND ORDERED at Tampa, Florida, on February 14, 2020.

                                        s/William F. Jung
                                        WILLIAM F. JUNG
                                        UNITED STATES DISTRICT JUDGE

COPIES FURNISHED TO:
Counsel of Record




                                             7
